DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:  
Claim 8 currently depends from itself. Claim 8 should depend from claim 1. This will be assumed for examination purposes. 
Claim 12 should depend from claim 11 because claim 9 does not provide antecedent basis for the phrase “the network topology”. This will be assumed for examination purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 2, 7-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al. (US 2015/0327060 A1), hereinafter, “Gilson” in view of Carter et al. (US 2016/0134469 A1), hereinafter, “Carter”.
Regarding Claims 1, 9 and 17, Gilson discloses a system for an extender device, comprising: 
a transceiver (See, Fig. 3, Numeral 307, transceiver is implied based on DWD transmitting and receiving signals, see Paragraphs 0047 and 0052); and 
one or more processors communicatively coupled to the transceiver (See, Fig. 3, Numeral 307, processors are implied for DWD device for performing various operations and services, See Paragraphs 0043), and configured to: 


subsequent to the transmission, receive, via the transceiver, network credentials corresponding to a multimedia service account (See, Paragraphs 0053, 0057 and 0060) and ; 
connect, via the transceiver, to a network using the network credentials (See, Paragraph 0052 and 0060);
associate with a multimedia device corresponding to the multimedia service account on the network (See, Paragraph 0049); and 

Gilson does not explicitly disclose receiving, via the transceiver, a discovery message and in response to the discovery message, transmit, via the transceiver, a response. 
However, using device discovery protocols is well known in the art of computer networking. 
Carter discloses receiving, via the transceiver, a discovery message and in response to the discovery message, transmit, via the transceiver, a response (See, Paragraphs 0040 and 0058).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to receive, in the system of Gilson, a discovery message and transmit a response message in response to the discovery message as taught by Carter in case DWD is a low power wireless communication device (See, Gilson, Paragraph 0041) because this would save energy by not having to constantly send announcement messages (See, Gilson, Paragraph 0047) and rather rely on the search messages from other device for connection establishment. 
Regarding Claims 2, 10 and 18, the rejection of claims 1, 9 and 17 is incorporated and the combination of Gilson and Carter further discloses wherein to connect to the network, the plurality of processors are configured to: associate with an access point (AP) on the network (See, Gilson, Fig. 3, Numeral 305 and Paragraph 0037).
Claims 7 and 15, the rejection of claims 1 and 9 is incorporated and the combination of Gilson and Carter further discloses wherein the network credentials comprise a login and password (See, Gilson, Paragraphs 0003 and 0057).
Regarding Claims 8 and 16, the rejection of claims 1 and 9 is incorporated and the combination of Gilson and Carter further discloses wherein the discovery message is received via BluetoothTM protocol or software enabled access point (SoftAP) (See, Carter, Paragraph 0027, Note: The feature of discovery message has been combined in the rejection of claims 1 and 9 and this claim further limit the combined feature, a separate motivation to combine statement is not needed. See rejection of claims 1 and 9).
Claims 3, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Carter and further in view of Lin et al. (US 2015/0055566 A1), hereinafter, “Lin”
Regarding Claims 3, 11 and 19, the rejection of claims 1, 9 and 17 is incorporated and the combination of Gilson and Carter further discloses wherein the plurality of processors are further configured to: measure connection quality metrics from the AP and the multimedia device (See, Gilson, Paragraphs 0042 and 0082) but fails to disclose generating a network topology based at least on the connection quality metrics.
Lin discloses generating a network topology based at least on the connection quality metrics (See, Fig. 3A and Paragraph 0052).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to generate, in the system of Gilson and .
Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Carter and Lin and further in view of Lisouski et al. (US 2017/0180210 A1), hereinafter, “Lisouski”.
Regarding Claims 4, 12 and 20, the rejection of claims 3, 11 and 19 is incorporated and the combination of Gilson, Carter and Lin fails to disclose log the network topology; receive a network topology query; and in response to the network topology query, transmit the log to an analytics server.
Lisouski discloses logging a network topology, receiving a network topology query and in response to the network topology query, transmit the log to an analytics server (See, Paragraph 0015).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to log, in the system of Gilson, Carter and Lin, a network topology, receive a network topology query and in response to the network topology query, transmit the log to an analytics server as taught by Lisouski so that network topology information can be checked to ensure it is consistent across devices (See, Lisouski, Paragraph 0016).
Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson in view of Carter and further in view of Vardarajan et al. (US 2017/0353245 A1), hereinafter, “Vardarajan”. 
Claims 5 and 13, the rejection of claims 1 and 9 is incorporated and the combination of Gilson and Carter does not explicitly disclose a plurality light emitting diodes (LEDs) that correlate to indicators implying movement recommendations for placement of the extender device.
Vardarajan discloses a plurality light emitting diodes (LEDs) that correlate to indicators implying movement recommendations for placement of the extender device (See, Paragraph 0077).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have, in the system of Gilson and Carter, a plurality light emitting diodes (LEDs) that correlate to indicators implying movement recommendations for placement of the extender device as taught by Lisouski in order to placing the extender in an optimal placement (See, Vardarajan, Paragraph 0077).

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807. The examiner can normally be reached M-F 9:00AM-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on 5712723685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH PALIWAL/           Primary Examiner, Art Unit 2435